Title: To George Washington from Colonel George Gibson, 10 February 1778
From: Gibson, George
To: Washington, George



May It please Your Excelly
Lancaster [Pa.] 10th Febry 1778.

A Gang of Villians employed by Mr Howe for the purpose of Stealing & otherways procuring horses, made their appearance in the vicinity of this Town, Apart of the Gang were apprehended by order of the Civil Majestrate, as I conceived they came within the Cognizance of Martial Law. I waited on the Marquis de la fayette Majr Genl, who was of the same oppinion. He immediately Issued the Inclosed order for a General Court Martial which met & proceeded to the Trial of Sundry prisoners. The proceedings are transmitted to Your Excelly by this conveyance. I flatter myself they will meet Your Excellys approbation, I am exerting myself to bring to Justice all those concerned with them, who I apprehend are pretty numerous as scarce a days passes without producing Some new discovery’s—The well affected in this part of the Country pray fervently that Yr Excelly wou’d prevent that intercourse that has been Kept up with the Enemy by making Examples of the offenders.
I have the Pleasure to inform you the Hospitals are now in excellent

order the Sick properly attended to, from which I hope a good reinforcemt will be derived in the Spring. I have the Honor to be with truth Your Excellys Obedt Servt

Geo: Gibson

